Citation Nr: 1739652	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for cataracts.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel




INTRODUCTION

The Veteran has active service with the Philippine Guerilla and Combination Service from February 1945 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February and June 2016 VA Form 9 substantive appeals, the Veteran requested a hearing at a local VA office before a Veterans Law Judge.  It does not appear that such a hearing has yet been scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Travel Board hearing for the Veteran and provide him with appropriate notification.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




